Fill in this information to identify your case'.

   

"l-`-"
!'1'1
fill
-$~

 

United States Bankruptcy Court for the:
District of

Case number (/fknown); C ter you are filing under:
Chapter7
D Chapter11
Cl Chapter12 t _ _ , ,\J. #‘»' _
g Chapte,13 `El Check ifthis is an
amended filin_g
§

f 20|9 HAR ~'1 lift 8=35 ;

 
 

 

Officia| Form 101
Voluntary Petition for lndividuals Fi|ing for Bankruptcy 12/11

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together-called a
joint case-and in joint cases, these forms use you to ask for information from both debtors. For examp|e, if a form asks, “Do you own a car,”
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and
Debtor 2 to distinguish between them. ln joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The
same person must be Debtor 1 in all of the forms.

Be as complete and accurate as possible. if two married people are filing together, both are equally responsibleer supplying correct
information. lf more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

mldentify Yourself

1. Your full name

Write the name that is on your § , `
government-issued picture 7 x ‘Y` g -S

 

 

About Debtor 1: About Debtor 2 (Spouse Only in a Jolnt Case):

 

 

 

identification (for examp|e, Fi"$‘ name First name
your drivers license or § Qa j

passpor't). Mi?dle name ~ (// Midd|e name
Bring your picture L/_§ ff 6 /L__ j lt ~

identification to your meeting La$fna € Last name

with the trustee. `.
Suffix (Sr., Jr., ll, lll) Suflix (Sr., .lr., ll, lll)

 

2. Al| other names you n %'q'

 

 

 

 

 

 

have used in the last 8 Firs` name F-,,st name
years
|nc|ude your married or Middle name Middle name
maiden names.
Last name Last name
Flrst name First name
Midd|e name Mlddle name
Last name Last name

 

3. 0n|ythelast4dlgitsof XXX _ XX_ § l O ! XXX __ XX_

your Social Security

 

 

 

number or federal oR oR
individual Taxpayer 9
|dentification number XX ` XX “'___ ____ __ __ 9XX _ XX ___ __ ___ ___
(lT|N)
Offlcial Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 1

 

 

 

Debtor 1
First Name

Middle Name

L _s'f

Las( Nal`l'l€

l c

Case number (ir)mown)

 

4. Any business names
and Emp|oyer
identification Numbers
(ElN) you have used in
the last 8 years

include trade names and
doing business as names

About Debtor1:

Emave not used any business names or Ele.

About Debtor 2 (Spouse Only:in a Joint Case):

n l have not used any business names or Ele.

 

Business name

 

Business name

 

 

 

 

 

 

 

 

 

Business name Business name

EW_ _______ H\I_ _______

Ei_N_ _____-__ EW_ ________
5. Where you live lf Debtor 2 lives at a different address:

A /é .
Number Streef Number Streef
' ¢‘
6 fe . § .
City State Z|P Code ley S\a\e Z|P Code
l \
_SA r ,’\+ LQ§.! ¢_§ ga g[ )jl"l
County Counfy

|f your mailing address is different from the one
above, fill it in here. Note that the court will send
any notices to you at this mailing address

|f Debtor 2’s mailing address is different from
yours, fill it in here. Note that the court will send
any notices to this mailing address

 

 

 

 

 

 

 

 

Number Sfreef Number Sfreef

P.O. Box P.O. Box

City Sfafe Z|P Code Cify Sfafe Z|P Code
e. Why you are choosing Check Onei Check one:

this district to file for

n Over the last 180 days before filing this petition,

 

 

 

 

n Over the last 180 days before filing this petition,

 

 

 

 

 

bankruptcy l have lived in this district longer than in any l have lived in this district longer than in any
other district. other district
n l have another reason. Explain. m l have another reason. Explain.
(See 28 U.S.C. § 1408.) (See 28 U.S.C. § 1408.)
Off`lcial Form 101 Voluntary Petition for Individua|s Filing for Bankruptcy page 2

 

 

 

Debtor1 g DZ!\£$ £ALZ l L-U 57fo 2 3d , Case number iirknowni

Firsi Name Middle Name Lasf Name

 

m Tell the Court About Your Bankruptcy Case
t. The chapter of the Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for /ndi'viduals Filing
Bankruptcy Code you for Bankruptcy (Form 2010)). A|so, go to the top of page 1 and check the appropriate box.
are choosing to file Chapter 7
under

Cl Chapter 11
Cl Chapter 12
Cl Chapter 13

8. How you will pay the fee Cl l will pay the entire fee when l f`ile my petition. Please check with the clerk’s office in your
local court for more details about how you may pay. Typically, if you are paying the fee
yourself, you may pay with cash, cashiers check, or money order. if your attorney is
submitting your payment on your beha|f, your attorney may pay with a credit card or check
with a pre-printed address.

El l need to pay the fee in installments if you choose this option, sign and attach the
App/ication for /nd/v/'dua/s to Pay The Filing Fee in /nsta//ments (Official Form 103A).

| request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% of the official poverty line that applies to your family size and you are unable to
pay the fee in installments). if you choose this option, you must fill out the App/ication to Have the
Chapter 7 Filing Fee Wai'ved (Official Form 103B) and file it with your petitionl

 

 

 

 

 

 

 

 

 

 

9. Have you filed for Mo
bankruptcy within the
last 8 years? n Yes. District When Case number
MlVl/ DD /YY¥Y
District When Case number
MM/ DDIYYYY
District When Case number
MM/ DD/YYYY
7 10. Are any bankruptcy M
cases pending or being
filed by a spouse who is n Yes. Debtor Re|ationship to you
not ming this ca_se with District When Case number, if known
you, or bya business MM/DD /YYYY
partner, or by an
affiliate?
Debtor Relationship to you
District When Case number, if known
MM / DD /YYYY
11- D° _y°u rent your W. Go to line 12.
res'den°e? Cl Yes. Has your landlord obtained an evictionjudgment against you?
Cl No. eo io iine 12.
Cl Yes. Fill out lnitial StatementAbout an Eviction Judgmeangainst You (Form 101A) and file it as
pari of this bankruptcy petition,
Ochial Form 101 Voiuntary Petition for individuals Filing for Bankruptcy page 3

 

 

 

Dethr 1

¢» gdz! f@ é&z l g ZQLQ§,§ =_{{§ Case number (/tknawni

First Name Middle Name

 

Last Name

Report About Any Businesses You Own as a Sole Proprietor

 

12. Are you a sole proprietor W, Go to part 4_

of any fuli- or part-time
business?

A sole proprietorship is a
business you operate as an
individuai, and is not a
separate legal entity such as
a corporation, partnership, or
LLC.

if you have more than one
sole proprietorship, use a
separate sheet and attach it
to this petition.

n Yes. Name and location of business

 

Name of business, if any

 

Number Street

 

 

City State ZlP Code

Check the appropriate box to describe your business.'

El Health Care Business (as defined in 11 U.S.C. § 101(27A))
El Singie Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
El Stockbroker (as defined in 11 U.S.C. § 101(53A))

n Commodity Broker (as defined in 11 U.S.C. § 101(6))

n None of the above

 

13.

Are you filing under
Chapter 11 of the
Bankruptcy Code and
are you a small business
debtor?

For a definition of small
business debtor, see

11 UtS.C. § 101(51D).

lf you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
can set appropriate deadlines if you indicate that you are a small business debtor, you must attach your
most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if
any ofthese documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).

n No. l am not filing under Chapter11.

l:l No. l am filing under Chapter 11, but l am NOT a small business debtor according to the definition in
the Bankruptcy Code.

El Yes. | am filing under Chapter 11 and | am a small business debtor according to the definition in the
Bankruptcy Code.

mReport if You Own or Have Any Hazardous Property or Any Property That Needs immediate Attention

t 14.

 

Do you own or have any
property that poses or is
alleged to pose a threat
of imminent and
identifiable hazard to
public health or safety?
0r do you own any
property that needs
immediate attention?
For examp/e, do you own
perishable goods, or livestock
that must be fed, or a building
that needs urgent repairs ?

Official Form 101

tdc

El Yes. What is the hazard?

 

 

lf immediate attention is needed, why is it needed?

 

 

Where is the property?

 

Number Street

 

 

City State ZlP Code

Vo|untary Petition for individuals Filing for Bankruptcy page 4

 

 

A/Yl£

First Name

Debtor 1

Midd|e Name

§ M.

Lasf Name

Case number (iii<now¢»i

 

mjxplain Your Efforts to Receive a Briefing About Crei:lit Counse|ing

15. Tell the court whether
you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about credit
counseling before you file for
bankruptcy You must
truthfully check one of the
following choices. if you
cannot do so, you are not
eligible to file.

if you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your creditors
can begin collection activities
again.

Oflicia| Form 101

About Debtor 1:

You usf check one.'
M’r”eceived a briefing from an approved credit

counseling agency within the 180 days before i
filed this bankruptcy petition, and i received a
certificate of completion.

Attach a copy of the certificate and the payment
pian, if any, that you developed with the agency.

El l received a briefing from an approved credit

counseling agency within the 180 days before l
filed this bankruptcy petition, but i do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,

you MUST file a copy of the certificate and payment
pian, if any.

Cl l certify that l asked for credit counseling

services from an approved agency, but was
unable to obtain those services during the 7
days afteri made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

if the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. lf you do not do so, your case
may be dismissed

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

Cl l am not required to receive a briefing about

credit counseling because of:

n lncapacity. l have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

n Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after l
reasonably tried to do so.

n Active duty. l am currently on active military
duty in a military combat zone.

if you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the courl.

Vo|untary Petition for individuals Filing for

About Debtor 2 (Spouse On|y in a Joint Case):

You must check one:

n | received a briefing from an approved credit
counseling agency within the 180 days before l
filed this bankruptcy petition, and l received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency,

El l received a briefing from an approved credit
counseling agency within the 180 days before l
filed this bankruptcy petition, but | do not have a
certificate of completion.

V\hthin 14 days after you file this bankruptcy petition,
you lVlUST file a copy of the certificate and payment 1
pian, if any.

n l certify thati asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days afteri made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

if the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
¥ou must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. if you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

Cl i am not required to receive a briefing about
credit counseling because of:

n lncapacity. l have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

n Disability. My physical disability causes me

to be unable to participate in a
briefing in person, by phone, or
through the internet, even after l
reasonably tried to do so.

El Active duty. l am currently on active military
duty in a military combat zone.

if you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court. -

Ban kruptcy page 5

 

 

oebior 1 -) Mé 5 I€L/t { L¢/M_~S@_F

Firsl Name Middle Name Last Name

Case number iitknownl

m Answer These Questions for Reporting Purposes

 

16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101 (8)
as “incurred by an individual primarily for a personal, family, or household purpose.”

g)io. Go io line ieb.
Yes. Go to line 17.
16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain

money for a business or investment or through the operation of the business or investment

El No. Go to line 160.
El Yes. Go to line 17.

16. What kind of debts do
you have?

160. State the type of debts you owe that are not consumer debts or business debts.

 

 

 

17. Are you filing under
Chapter 7?

Do you estimate that after
any exempt property is
excluded and
administrative expenses
are paid that funds will be
available for distribution
to unsecured creditors?

No. l am not filing under Chapter 7. Go to line 18.

Mes. l am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
administrative expenses are paid that funds will be available to distribute to unsecured creditors?

 

18. How many creditors do
you estimate that you
owe?

m-49

Ei 50-99
El 100-199
El 200-999

El 1,000-5,000
Ei 5,001-10,000
El 10,001-25,000

El 25,001-50,000
Ei 50,001-100,000
El More than 100,000

 

f 19. How much do you
' estimate your assets to
be worth?

 

m/$O-$S0,000

El $50,001-$100,000
El $100,001-$500,000
El $500,001-$1 million

El $1,000,001-$10 million

El $10,000,001-$50 million
El $50,000,001-$100 million
Ei $100,000,001-$500 million

Ei $500,000,001-$1 billion

El $1,000,000,001-$10 billion
El $10,000,000,001-$50 billion
El iviore than $50 billion

 

20. How much do you
estimate your liabilities

lE($o-$so,ooo
El $50,001-$100,000

Ei $1,000,001-$10 million
El $10,000,001-$50 million

Ei $500,000,001-$1 billion
El $1,000,000,001-$10 billion

 

to be? El $100,001-$500,000 El $50,000,001-$100 million El $10,000,000,001-$50 billion
El $500,001-$1 million El $100,000,001-$500 million El More than $50 billion
Sign Below
| have examined this petition, and l declare under penalty of perjury that the information provided is true and
F°" you correct

lfl have chosen to file under Chapter?, l am aware that l may proceed, if eligible, under Chapter 7, 11,12, or 13
of title 11, United States Code. l understand the relief available under each chapter, and l choose to proceed
under Chapter 7.

if no attorney represents me and l did not pay or agree to pay someone who is not an attorney to help me fill out
this document, l have obtained and read the notice required by 11 U.S.C. § 342(b),

l request relief in accordance with the chapter of title 11, United States Code, specified in this petition

l understand making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case ca esult in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 9, and 3571.

  

 

 

X X
Signature of Debtor 1 Signature of Debtor 2
Executed on Executed on
MM / DD /YYYY MM/ DD /YYYY

 

 

thcial Form 101 Voluntary Petition for individuals Filing for Bankruptcy page 6

 

 

 

Debtor1 <.)W_S Ela'/LL L"J rd_€i’§ j @- ~ Case number (irk,,owni

First Name Middie Name Las’t Name

l, the attomey for the debtor(s) named in this petition, declare that l have informed the debtor(s) about eligibility
to proceed under Chapter 7, 11, 12, or 13 of title 11 , United States Code, and have explained the relief
available under each chapter for which the person is eligible | also certify that l have delivered to the debtor(s)
the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies, certify that l have no

~ For your attorney, if you are
represented by one

 

|f yOU are not represented knowledge after an inquiry that the information in the schedules filed with the petition is incorrect
by an attorney, you do not
need to file this page.
x Date
Signature of Aftomey for Debfor MM / DD /YYYY

 

Prinfed name

 

Firm name

 

Number Street

 

 

 

 

City State Z|P Code
Confact phone Email address
Bar number State

 

Official Form 101 Vo|untary Petition for individuals Filing for Bankruptcy page 7

 

 

 

Debtor1 QAr/Y\£-S `é\>/L{ LLU'{`€/L c.g/L‘ Case number (irknowni

 

 

 

First Name Midclle Name Last Name
For you if you are filing this The law allows you, as an individual, to represent yourself in bankruptcy court, but you
j bankruptcy With°uf an should understand that many people find it extremely difficult to represent
atf°l'ney themselves successfully. Because bankruptcy has long-term financial and legal

consequences, you are strongly urged to hire a qualified attorney.

if you are represented by ’
an attorney, you do not To be successful, you must correctly file and handle your bankruptcy case. The rules are very

need to me this page_ technical, and a mistake or inaction may affect your rights For examp|e, your case may be
dismissed because you did not file a required document, pay a fee on time, attend a meeting or
hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
firm if your case is selected for audit. if that happens you could lose your right to file another
case, or you may lose protections including the benefit of the automatic stay.

You must list all your property and debts in the schedules that you are required to file with the
court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
in your schedules if you do not list a debt, the debt may not be discharged. if you do not list
property or properly claim it as exempf, you may not be able to keep the property. The judge can
also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding property, falsifying records, or lying. individual bankruptcy
cases are randomly audited to determine if debtors have been accurate, truthful, and complete
Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

if you decide to file without an attorney, the court expects you to follow the rules as if you had
hired an attorney. The court will not treat you differently because you are filing for yourself. To be
successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
consequences?

§/“°

Yes

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
inaccurate or incomplete, you could be fined or imprisoned?

§/No
Yes
D' you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?

No

|;l Yes. Name of Person .
Attach Bankruptcy Petition Preparer’s Notice, Declaration, and Signature (Official Form 119).

 

 

By signing here, l acknowledge that l understand the risks involved in filing without an attorney. l
have read and understood this notice, and l am aware that filing a bankruptcy case without an
attorney may cause me to lose my rights or property if l do not properly handle the case.

X /% x

 

 

Mre of Debtor 1 Signature of Debtor 2
f
Date S/BB/JO/ § Date
lVll\ll/DD lYYYY Nli\lll DD lYYY¥

Contactphone 3/ `{ h 3 q SA’ l d 3 l Contact phone
Cell phone (U l (_ z/O " 7 9`(0 © Cell phone

Emaii address Q¢UQ/\§§ Q/\i l@ C`) m&' ,' (ci/V\Email address

§M§ ii n , :. :." :; , §

 

 

 

   

thcial Form 101 Vo|untary Petition for individuals Filing for Bankruptcy page 8

 

 

Fill in this information to identify your case:

Debtor1 E' /1/ . - -S ,

First Name Middle Name Last Name

Debfor 2
(SPOUSS, if fillng) Flrst Name Middle Name Last Name

 

United States Bankruptcy Couit for fhe: District of

Case number
(lf known)

 

 

El check ifinis is an

 

amended filing

Official Form 106Dec
Declaration About an individual Debtor’s Schedules 12115

 

 

if two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

- Sign Below

|:nid/mfpay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

No
n Yes. Name of person .Affach Bankruptcy Petition Preparer’s Notice, Declaration, and
Signature (Official Form 1 19).

Under penalty of perjury, | declare that | have read the summary and schedules filed with this declaration and
that they are true and correct.

X X

 

/'
SiMre of Debfor 1 Signature of Debfor 2
t ' .
Date 2'0/ Date
MM/ DD / YYYY MM/ DD/ YYYY

 

Official Form 106Dec Declaration About an individual Debtor’s Schedules

 

 

Fill in this information to identify your case:

Debtor1 \SA'm£/\ £A/L»( LL./Y¢e/§ 45(14

Firsf Name Middle Name Last Name

Debtor 2
(Spouse, if filing) r-'in;i Name Mlddle Name Last Name

 

United States Bankruptcy Courtforthe: District Of

Case number _ _ _
(ifi<nown) El Check lf this ls an

amended filing

 

 

 

Official Form 107
Statement of Financial Affairs for lndividuals Filing for Bankruptcy 04/16

Be as complete and accurate as possib|e. if two married people are filing together, both are equally responsible for supplying correct
information. if more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

m Give Detaiis About Your Marital Status and Where You Lived Before
j 1. What is your current marital status?
gwed
' Not married
§ 2. During the last 3 years, have you lived anywhere other than where you live now?

l;l N
@és/tist all of the places you lived in the last 3 years Do not include where you live now.

Debtor 1: Dates Debtor 1 Debtor 2: Dates Debtor 2

lived there

a Same as Debtor1

lived there

a Same as Debtor 1

From

 

SLS:SH A/\gv@l~;( M~ From 9©[§

Number Street Number Street
To ()’0/7

To

 

 

` `
'\ {Yih.

 

City State ZlP C e City
a Same as Debtor 1

From

State ZlP Code
a Same as Debfor 1

From

 

 

 

Number Street Number Street

To

To

 

 

 

 

City State ZlP Code City

State ZlP Code

 

 

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
yand territories include Arizona, Califomia, |daho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

No
n Yes. illiake sure you fill out Schedule H.' Your Codebtors (Official Form 106H).

m Explain the Sources of Your income

 

 

 

 

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 1

 

 

oebiorl S\Pf/Vl% QH'A,( L'~J§`¢_UL J,/L ~

lrst Name Middle Name Last Name

Case number ii/inown)

 

4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?

Fill in the total amount of income you received from all jobs and all busi

nesses, including part-time activities

if you are filing a joint case and you have income that you receive together, list it only once under Debtor1.

itt
Yes. Fill in the details

 

Sources of income
Check all that aplply,

Wages, commissions

From January1 of current year untl| bonuses' tips

the date you filed for bankruptcy: cl 0 b
perating a usiness

n Wages, commissions
bonuses, tips

) cl Operatinga business

For last calendar year:

(January 1 to December31,

n Wages, commissions
bonuses tips

) n Operating a business

For the calendar year before that:

(January 1 to December 31,

 

Gross income

(before deductions and
exclusions)

$ c.{ 50 '7 cl Wages, commissions

bonuses tips

Sources of income
Check all that apply.

cl Operating a business

n Wages, commissions
$ bonuses, tips

n Operating a business

n Wages, commissions
bonuses tips

n Operating a business

5. Did you receive any other income during this year or the two previous calendar years?
include income regardless of whetherthat income is taxable. Examples of other income are alimony; child support; Social Security,
unemployment, and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and
gambling and lottery winnings if you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

List each source and the gross income from each source separately. Do not include income that you listed iri line 4.

n No
El Yes. Fill in the details

Gross income

(before deductions and
exclusions)

 

Sources of income
Describe below.

From January1 of current year until
the date you filed for bankruptcy:

l

l }\N

For last calendar year:

Sources of income
Describe beiow.

Gross income from
each source

(before deductions and
exclusions)

ll§©

'EB

 

(January 1 to December 31 ,w (5/ )
YYYY

For the calendar year before that:

(January 1 to December31, W( l )
YYYY

§
o

 

 

 

Official Form 107

Statement of Financial Affairs for individuals Filing for Bankruptcy

Gross income from
each source

(before deductions and
exclusions)

page 2

 

 

 

 

Debtor 1
i=irsi

A'rY\

Name

Middle Name

' LQJM `(4 1 Case number iirknown)

Last Name

m List Certain Payments You Macle Before You Filecl for Bankruptcy

 

6. Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?

n No. Neither Debtor 1 nor Debtor2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
“incurred by an individual primarily for a personal, family, or household purpose.”

uring e 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,425* or more?

;/w
No. Go to line 7.

n Yes. List below each creditor to whom you paid a total of $6,425* or more in one or more payments and the
total amount you paid that creditor. Do not include payments for domestic support obligations such as

* Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment

child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.

n Yes. Debtor1 or Debtor 2 or both have primarily consumer debts

During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

n No. Go to line 7.

n Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
creditor. Do not include payments for domestic support obligations such as child support and
alimony. A|so, do not include payments to an attorney for this bankruptcy case.

 

 

 

Credltors Name

Dates of Total amount paid Amount you still owe
payment

 

Number

Street

 

 

City

State Z|P Code

 

Creditors Name

 

Number

Street

 

 

City

State ZlP Code

 

Creditors Name

 

Num ber

Street

 

 

City

State ZlP Code

Was this payment for...

El lvlorigage

a Car

a Credit card

n Loan repayment

n Suppliers or vendors

El other

Cl lvlorigage

n Car

a Credit card

n Loan repayment

n Suppliers or vendors

El other

n Mortgage

n Car

n Credit card

a Loan repayment

a Supp|iers or vendors

Cl other

 

Official Form 107

Statement of Financial Affairs for individuals Filing for Bankruptcy

page 3

 

 

 

 

Debtor1 §§B[! §£/é §Q¢§ \ L/¢/YZZ § , id » Case number (irknawh)

First Name Middie Name Last Name

 

 

§ 7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
corporations of which you are an officer, director, person in contro|, or owner of 20% or more of their voting securities; and any managing

agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. include payments for domestic support obiigations,
such as child support and aiimony.

 

 

 

 

 

j No
` l:l Yes. List aii payments to an insider.
Dates of Total amount Amount you still Reason for this payment
payment paid owe
$ $
insiders Name
Number Street
City State ZlP Code
$ $

 

insiders Name ‘

 

Number Street

 

 

City State Z| P Code

 

 

 

 

 

8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited
an insider?

§ include payments on debts guaranteed or cosigned by an insider.

 

No
n Yes. List ali payments that bene&ted an insider.

Dates of Totai amount Amount you still Reason for this payment

payment paid owe include creditors name

 

 

 

 

 

 

insiders Name $ $
Number Street
City State Z| P Code

$ $

 

insiders Name

 

Number Street

 

 

 

 

 

 

 

WQityr 7 77 7 HS’tate ZiPC,odrer

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 4

 

 

Debtor1 M'§ €A/z/( LJ.JT"?(W\ ‘S/q 1 Case number(irknewn)
l ama

Middie Name Last Name

identify Legal Actions, Repossessions, and Foreclosures

 

 

 

 

 

 

 

 

 

 

 

 

9. Within 1 year before you filed for bankruptcy, were you a party in any |awsuit, court action, or administrative proceeding?
List aii such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications,
yodtract disputes.
§ No
El Yes. Fiii in the detaiis.
Nature of the case Court or agency Status of the case
1 case title Coun Name Cl Pendihg
n On appeal
Number Street n COncluded
Case number
city state ziP code
Case title Court Name n P€nding
t n On appeal
§ Number Street n COncluded
Case number
city state ziP code

 

 

 

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or ievied?
Check ali that apply and fill in the details beiow.

n .Gotoiine11.
Yes. Fi|| in the information beiow.

Describe the property Date Vaiue ofthe property

Dekww item 1150 6@‘5 MM\ plea $§ooe s

 

Creditors Name \=J wm

Number Street Explain what happened

 

 

 

Property was repossessed.
n Property was foreclosed.
n Property was garnished.
city state ziP code n Property was attached, seized, or ievied.

 

 

 

Describe the property Date Vaiue of the property

 

 

Creditors Name

 

 

 

Number Street
Explain what happened

 

Property was repossessed.

Property was foreclosed.

Property was garnished.

Property was attached, seized, or ievied.

 

 

City State ZlP Code

:DUDD

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 5

 

 

 

Debtor1 JA/n@_$ zeal wm 3a Case number (irknown)

First Name Midd|e Name Last Name

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
?udts or refuse to make a payment because you owed a debt?
No

C| Yes. Fiii in the details

 

 

 

 

 

 

Describe the action the creditor took Date action Amount
was taken
Creditors Name t
, $
§ Number Street
City State ZlP Code Last 4 digits of account number: XXXX-

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
creditors, a court-appointed receiver, a custodian, or another officia|?

[] No
Cl Yes

m List Certain Gifts and Contributions

 

 

wyo 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

N
[] Yes. Fiii in the details for each gift.

0

 

 

 

 

 

 

 

 

 

 

Gifts with a total value of more than 5600 Describe the gifts § Dates you gave Vaiue
per person the gifts
$
Person to Whom You Gave the Gift
$
Number Street
City State ZiP Code
Person’s relationship to you
Glfts with a total value of more than $600 Describe the gifts Dates you gave Vaiue
per person the gifts
$
Person to Whom You Gave the Gift
$

 

 

 

Number Street

 

City State Z| P Code

 

Person’s relationship to you

 

 

 

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 6

 

 

 

Deber 1 w gel/f LUFM 3 a » Case number (irknown)

Firsi Name Middie Name Last Name

? my 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
N

o
n Yes. Fiii in the details for each gift or contribution.

 

 

Gifts or contributions to charities Describe what you contributed Date you Vaiue
that total more than $600 contributed
$
Charity's Name

 

 

Number Street

 

 

City State ZlP Code

List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other

;s/aye'r, or gambling?
No

El Yes. Fiii in the detaiis.

 

Describe the property you lost and Describe any insurance coverage for the loss Date of your Vaiue of property

how the loss occurred _ . . _ _ loss lost
include the amount that insurance has paid, List pending insurance

claims on line 33 of Schedule A/B: Property.

 

 

 

 

 

List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
you consulted about seeking bankruptcy or preparing a bankruptcy petition?
inc|u any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

No
El Yes. Fiii in the detaiis.
Description and value of any property transferred Date payment or Amount of payment
transfer was

 

Person Who Was Paid 3 made

 

Number Street

 

 

City State ZlP Code

 

Emai| or website address

 

 

Person Who Made the Payment, if Not You

 

 

 

 

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 7

 

 

 

 

 

Debtor 1 JMY\@ £;' L“J care/§ §yl " Case number tiri<hown)

Firsi Name Middle Name Last Name

 

Description and value of any property transferred Date payment or Amount of
transfer was made payment

 

Person Who Was Paid

 

Number Street

 

 

City State Zi P Code

 

Emaii or website address

 

Person Who Made the Payment, if Not You

 

 

 

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
promised to help you deal with your creditors or to make payments to your creditors?

?»ihclude any payment or transfer that you listed on line 16.
No

n Yes. Fill in the detaiis.

 

Description and value of any property transferred Date payment or Amount of payment
transfer was
made
Person Who Was Paid ;Z =
l $

 

Number Street

 

 

 

City State Z|P Code

18. Within 2 years before you filed for bankruptcy, did you se||, trade, or otherwise transfer any property to anyone, other than property
transferred in the ordinary course of your business or financial affairs?
lnclud _both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
Do t include gifts and transfers that you have already listed on this statement.
No
El Yes. Fill in the details

Description and value of property Describe any property or payments received Date transfer
transferred or debts paid in exchange was made

 

Person Who Reoeived Transfer

 

Num ber Street

 

 

City State Z| P Code

Person’s relationship to you

 

 

Person Who Received Transfer

 

Num ber Street

 

 

 

 

 

City State ZlP Code

Person’s relationship to you

 

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 8

 

 

 

 

Debtor1 \_S § §§ wl LUM i`... Casenumber(irknewnl

First Name Midd|e Name Last Name

t 19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you
are a b eficiary? (These are often called asset-protection devices.)
tpN/oen

Ei Yes Fill in the details
Description and value of the property transferred Date transfer

Was made

Name of trust

 

 

 

List Certaln Financial Accounts, lnstruments, Safe Deposit Boxes, and Storage units

 

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,
ciosed, so|d, moved, or transferred?
include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
brokerage houses, pension funds, cooperatives, associations, and other financial institutions.

cl No
El Yes Fiii in the details

Last 4 digits of account number Type of account or Date account was Last balance before
instrument ciosed, sold, moved, closing or transfer

® * or transferred
Name br Finad'¢!iai institution
XXXX-_ Checking

 

Number Street n Savings

n Money market

 

n Brokerage
city State zlP Code a other

Bo(eeking s

n Savings

 

ame of Fi ancial institution

 

 

Number Street n Money market

n Brokerage

 

l;.l other

 

City State ZlP Code

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
Y¢§ities, cash, or other valuables?
No
El Yes. Fill in the details

 

 

 

 

 

 

 

 

 

Who else had access to it? Describe the contents Do you still
have it?
; cl No
Name of Financial institution Name v n Yes
Number street Number Street
city state zlP code
City State ZlP Code

 

 

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 9

 

 

Debtor1 di §Z! Q éé,f§ l L§ U 2 § `Q]_. - Case number lirkhewh)

l-'irst Name Middle Name test Neme

22. k|“ay'%u stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
No
Ei Yes Fill in the details

 

 

 

Who else has or had access to it? Describe the contents Do you still
have it?
7 n NO
Name of Storage Facility Name ’ n Yes
Number Street Number Street

 

City$tate ZlP Code

 

city 7 7 state zlP code 7

m identify Property You Hold or Control for Someone Else

 

23. Do you hold or control any property that someone else owns? include any property you borrowed from, are storing for,
or d in trust for someone.
No
Yes. Fill in the detaiis.

 

 

 

 

 

 

 

 

Where is the property? Describe the property Vaiue
Owner's Name $
street
Number Street
city state zlP code §
city state ZlP Code

 

 

lee Detalls About Envlronmental information

 

For the purpose of Part 10, the following definitions appiy:

l Environmenfal law means any federai, state, or local statute or regulation concerning poi|ution, contamination, releases of
hazardous or toxic substances, wastes, or material into the air, |and, soil, surface water, groundwater, or other medium,
including statutes or regulations controlling the cleanup of these substances, wastes, or material.

l Sife means any |ocation, facility, or property as defined under any environmental law, whether you now own, operate, or
utilize it or used to own, operate, or utilize it, including disposal sites.

l Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
substance, hazardous materia|, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

 

24. |:yy governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?
No

t El Yes Fill in the details

 

 

 

 

 

Governmentai unit Environmentai iaw, if you know it Date of notice

l
l
§

Name of site Governmentai unit §
l

Number Street Number Street

City State ZlP Code `

 

 

 

City State ZlP Code

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 10

 

 

 

Debtor 1

First Name Middie Name

El Yes Fill in the details

JA/Yl@ QA-vl Lastsz _lc\.

Last Name

25. i:ayeu notified any governmental unit of any release of hazardous material?
No

Governmentai unit

Case number (irl<nownl

Environmentai iaw, if you know it

Date of notice

 

 

Name of site

Govemmental unit

 

Number Street

Number Street

 

 

C Ity State

/ 26. Have

No
Yes. Fi|| in the detal|s.

Case title

ZlP Code

 

 

 

Case number

city state zlP code

u been a party in any judicial or administrative proceeding under any environmental iaw? include settlements and orders.

Court °r agency Neture et the ease 3‘3¢“$ °f the
case
Court Name n Pendlng
§ n On appeal
Number street n Conciuded

City State ZlP Code

m€lve Detalls About Your Business or Connectlons to Any Business

 

 

Business Name

 

Number Street

 

 

An owner of at least 5% of the voting or equity securities of a corporation

No. None of the above applies. Go to Part12.
n Yes. Check ali that apply above and fill in the details below for each business.

Describe the nature of the business

 

Name of accountant or bookkeeper

 

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
El A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
n A member of a limited liability company (LLC) or limited liability partnership (LLP)
n A partner in a partnership
n An officer, director, or managing executive of a corporation

Emp|oyer identification number
Do not include Social Security number or iTiN.
E|N: -

Dates business existed

From To

 

 

 

City 7 77 $eate ZiP Code
Business Name
Number Street

 

 

 

city scene

Official Form 107

ZlP Code

Statement of Financial Affairs for individuals Filing for Bankruptcy

Describe the nature Of the business

 

 

Name of accountant or bookkeeper

 

 

 

Emp|oyer identification number
Do not include Social Security number or iTiN.

Dates business existed

From To

 

page 11

 

 

 

 

Debtor 1 ~ Case number tirkndwn)
i=iret Name lvliddle Name l_eet Name

 

Emp|oyer identification number
Do not include Social Security number or iTiN.

Describe the nature of the business

 

 

 

 

 

 

Business Name §
ElN:____-__,__._.__..
N b
“"‘ °" Street Name of accountant or bookkeeper Dates business existed
From __ To
City State ZlP Code

 

 

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? include all financial
institutions, creditors, or other parties.

n No
Ci Yes Fill in the details belew.

Date iSS tied

 

Name m

 

Number Street

 

 

City State ZlP Code

 

| have read the answers on this Statement of Financial Affairs and any attachments, and | declare under penalty of perjury that the
answers are true and correct. | understand that making a false statement, concealing property, or obtaining money or property by fraud
in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

18 U.S.C. §§ 152, 1341, 1519, and 3571.

X f X

Signa re of Debtor 1 Signature of Debtor 2

Date ;[57`/9"0/? Date

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

El No
El Yes

 

w pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
No

n Yes. Name of person . Attach the Bankruptcy Petition Preparers Notice,
Declaration, and Signature (thciai Form 119),

 

 

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 12

 

 

Fiii in this information to identify your case:

Debtor 1

l=irst Name ~Leet Name '

Debtor 2
(Spouse, if fliing) Fiiet Name

 

Middle Name Last Name

United States Bankruptcy Court for the; Disirici of
El cheek ii this is ah

amended filing

Case number
(lf known)

 

 

 

Official Form 108
Statement of intention for individuals Filing Under Chapter 7 tzhe

 

if you are an individual filing under chapter 7, you must fill out this form if:

l creditors have claims secured by your property, or

l you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.

if two married people are filing together in a joint case, both are equally responsible for supplying correct information.

Both debtors must sign and date the form.

Be as complete and accurate as possibie. if more space is needed, attach a separate sheet to this form. On the top of any additional pages,

write your name and case number (lf known).

m List Your Creditors Who Have Secured Claims

 

 

 

 

 

 

 

 

 

 

 

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
information below.
identify the creditor and the property that is collateral What do you intend to do with the property that Did you claim the property
secures a debt? as exempt on Schedu|e C?
Creditor’?/L:£i_la2 … Cl Surrender the property, U No
7 nam'e_' 7 " ' ' El Retain the property and redeem it. E] Yes
§ E;;c;:?;|on of n Retain the7property and enter into a
securing debt: F\’eafflrmaf/on Agreemenf.
n Retain the property and [explain]:
Credit_°"'$ OM®/'\ ( n Surrender the property. n No
7 name'_ '_ ' ' 50 n Retain the property and redeem it. n Yes
§ E§;(::?;'on of n Retain the7property and enter into a
securing debt Reaffirmatlon Agreement.
n Retain the property and [explain]:
C®t,t_rj\ <\' ®\ o\,¢)§»v<>
Cred't°r’s 3 n Surrender the property. n No
name'_ _ WM n Retain the property and redeem it. El Yes
E;;(::?;|on of n Retain the_property and enter into a
securing debt; F\’eaffirmatlon Agreement.
.`\ \ n Retain the property and [explain]:
§}\M\r</re /MSQv/\
Credit°r’)j:>$ la n Surrender the property. n No
name' L&H)v"@:j m\ ad El Retain the property and redeem it. El Yes
E;s;:;:?;ion of n Retain the7property and enter into a
securing debt Reaff/rmation Agreement.
n Retain the property and [explain]:

 

 

 

'J}Ol”>` (\Uv>@~/\ CUC\}Y\<>\

Official Form 108

 

Statement of intention for individuals Filing Under Chapter 7

page 1

 

 

Debtor1 Case number (lfknown)

First Name Midd|e Name Last Name

m List your Unexpired Personal Property Leases

,, For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 1066),
f fill in the information below. Do not list real estate |eases. Unexpired leases are leases that are still in effect; the lease period has not yet

1 ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

Describe your unexpired personal property leases

Wil| the lease be assumed?

 

 

 

 

 

 

Lessor’s name: n No
Ei Y
Description of leased es
property:
Lessor’s name: n No
Ei
Description of leased Yes
property:
Lessor’s name: n No
Description of leased n Yes
property:
Lessor’s name: n NO
v , , n Yes
Description of leased
property:
Lessor’s name: El No
" n Yes
Description of leased
property:
Lessor’s name: n No
. . n Yes
Descrlptlon of leased
property:
Lessor’s name: n No
j f n Yes

Description of leased
property:

 

 

sign Bel°w

Under penalty of perjury, | declare that | have indicated my intention about any property of my estate that secures a debt and any

personal property that is subject to an unexpired |ease.

X(Sr X

 

ure of Debtor 1 Signature of Debtor 2
¢`
Date §/>'O >'O/ Date
Mlvl/ DD / YYYY MM/ DD/ YYYY

Official Form 108 Statement of intention for individuals Filing Under Chapter 7

page 2

 

 

 

Fi" in this information to identify your case: Check one box only as directed in this form and in

Form122A-1Supp:

Debtor1 ¢ kl! §§ E M( LJS?'§K~AA.

First Name Middle Name Last Name _ _
n 1. There is no presumption of abuse.
Debtor 2

(spouse, irniing) i=iei~ame Middle Name LaSiName El 2. The calculation to determine if a presumption of
. , _ abuse applies will be made under Chapter 7
United States Bankruptcy Court for the: Dlstrlct of Means Test Ca/cu/ation (Official Form 122A-2).

 

Case number cl 3. The Means Test does not apply now because of
(lf Krwwn) qualified military service but it could apply later.

 

 

 

 

El Check if this is an amended filing

Official Form 122A-1
Chapter 7 Statement of Your Current Monthly income 12/15

 

 

Be as complete and accurate as possible. lf two married people are filing together, both are equally responsible for being accurate. if more
space is needed, attach a separate sheet to this form. include the line number to which the additional information applies. On the top of any
additional pages, write your name and case number (if known). if you believe that you are exempted from a presumption of abuse because you
do not have primarily consumer debts or because of qualifying military service, complete and file Statement of Exemption from Presumption of
Abuse Under§ 707(b)(2) (Official Form 122A-1Supp) with this form.

m Calculate ¥our Current Monthly lncome

1. Wh is your marital and filing status? Check one only.
Not married. Fill out Column A, lines 2-11.
El Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.

El Married and your spouse is NOT filing with you. You and your spouse are:
n Living in the same household and are not legally separated. Fiii out both Columns A and B, lines 2-11.

El Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B, By checking this box, you declare
under penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your
spouse are living apart for reasons that do not include evading the Means Test requirements 11 U.S.C. § 707(b)(7)(B),

Fill in the average monthly income that you received from ali sources, derived during the 6 full months before you file this
bankruptcy case. 11 U.S.C. § 101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through
August 31. if the amount of your monthly income varied during the 6 months, add the income for all 6 months and divide the total by 6.
Fill in the result. Do not include any income amount more than once. For exampie, if both spouses own the same rental property, put the
income from that property in one column on|y. |f you have nothing to report for any |ine, write $0 in the space.

Column A Column B
Debtor 1 Debtor 2 or

non-filing spouse
2. Your gross wages, salary, tips, bonuses, overtime, and commissions $M

 

 

 

(before all payroll deductions). $
3. A|imony and maintenance payments. Do not include payments from a spouse if

column B is mied in. $M $
4. A|l amounts from any source which are regularly paid for household expenses

of you or your dependents, including child support. include regular contributions

from an unmarried partner, members of your household, your dependents, parents,

and roommates, include regular contributions from a spouse only if Column B is not

filled in. Do not include payments you listed on line 3. $ $
5. Net income from operating a business, profession, Debt°r 1 Debt°r 2

or farm

Gross receipts (before all deductions) $ $_

Ordinary and necessary operating expenses - $ - $ g

Net monthly income from a business, profession, or farm $ $ :::;y_) $ 0 $
6. Net income from rental and other real property Debtor 1 Debtor 2

Gross receipts (before all deductions) $

Ordinary and necessary operating expenses - $ - $ 0

Net monthly income from rental or other real property $ $ :g:;y_) $
7. lnterest, dividends, and royalties $

 

 

Official Form 122A-1 Chapter 7 Statement of Your Current Monthly income page 1

 

 

Debtor1 Case number (irknown)

 

 

First Name Middle Name Last Name
Column A Column B
Debtor 1 Debtor 2 or
non-filing spouse
8. Unemployment compensation $ 6 $
Do not enter the amount if you contend that the amount received was a benth
under the Social Security Act. lnstead, list it here: ...............................
For you .................................................................................. $
For your spouse ................................................................... $
9. Pension or retirement income. Do not include any amount received that was a
benth underthe Social Security Act. $ f 2 $

10. income from all other sources not listed above. Specify the source and amount.
Do not include any benths received under the Social Security Act or payments received
as a victim of a war crime, a crime against humanity, or international or domestic
terrorism. if necessary, list other sources on a separate page and put the total below.

 

 

 

Totai amounts from separate pages, if any, + $ + $
11. Ca|cu|ate your total current monthly income. Add lines 2 through 10 for each § ( + _
column. Then add the total for Column A to the total for Column B. $ $ _ $

 

 

 

 

 

 

Totai current
monthly income

m Determine Whether the Means Test Applies to You

 

 

12. Ca|cu|ate your current monthly income for the year. Follow these steps: _?>'D 7
12a Copy your total current monthly income from line 11. .................................................................................. Copy line 11 here') t $
Multipiy by 12 (the number of months in a year). X 12
12b. The result is your annual income for this part of the form. 12b. $ S”"l §§ S/Cf`

13. Ca|cu|ate the median family income that applies to you. Foilow these steps:
Fiii in the state in which you iive. § j ill § §

Fill in the number of people in your household, l

 

 

 

 

 

 

Fill in the median family income for your state and size of household. ............................................................................................. 13. $£27 3 z /7

 

 

To Hnd a list of applicable median income amounts, go online using the link speciied in the separate
instructions for this form. This list may also be available at the bankruptcy clerk’s office.

14 How?e lines compare?
14a. Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
Go to Part 3.

14b. El Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
Go to Part 3 and Hli out Form 122A-2.

m sign Bel°w

By signing here. l dec| under penalty of perjury that the information on this statement and in any attachments is true and correct

X

 

 

 

 

ature of Debtor 1 Signature of Debtor 2
Date }/S/)O(? Date
MM/DD /YYYY MM/DD /YYYY

lfyou checked line 14a, do NOT Hll out or file Form 122A-2.
if you checked line 14b, fill out Form 122A-2 and Hle it with this form.

 

 

 

Official Form 122A-1 Chapter 7 Statement of Your Current Monthly income page 2

 

 

UNII'ED STATES BANKRU'PTCY COURT
EASTERN DIS'I'RICT OF MISSOURI

DIVISION
In re DE`BTOR NAM`E, )
) Case No.__-_____-___
» ) Chapter__
Debtor(s). )
Veriiication of Credith Matrix

The above named debtor(s) hereby certi:lies/certifyunder penalty ofpetjm'y that tile
mailed list containing the names and addresses of my creditors Matcix), consisting of
page(s) and is true, con'ect and complete

 

 

Debtor

 

Joint Debtor

Dated:

(L.i=. 2 Rev. os/oa)

 

____l

 

 

Progressive Le§eing
256 West Data Drive
Draper, UT 84020

Charter Communication
9156 Overfand *Plaza
Overland, Mo. 63114

Our Urgent Care
3433 North Highway 67
Florissani:", Mo\; 63 033

Genesis FS Card Services
PO BOX 4499
Beaverton, OR 97076

f `v

Bank of Missouri
5109 South Broadband Ln.
Sioux Falls, SD 57109

* 1

Webbank/Fresh Start
6250 Ridgewood Rd.
Saint ClOud, MN 56303

k
Gateway Metro YCU
lOOl Pine St.
Saint Louis, Mo 63101

Dept of Ed/Navient
PO Box 963"'5 '-
Wilkes Barre, PA 18773

Lutheran School of Nursing
3547 South Jefferson Ave.
Saint LOuiS, MQ 63118

First Access
PO Box 5220
Sioux Falls, SD 57117

' 1

 

 

 

Total Vis§ 1
PO Box 5069
Sioux Falls, SD 57117

Credit One Bank
PO Box 605~00 ._
City of Industry, CA 91716

Great Lakes Program Service Center
600 West Madison St.
Chicago, PL 60661

Williams & Fudge, INC.
300 Chatham Ave.

PO Box 11590

Rock Hill,.SC 39731

North Texas Tollway Authority
PO BOX 660244
DallaS, TX 75266

* 1

Allstate Vehicle and Property Ins
PO BOX 4303
Carol Stream, IL 60197

Regions Bdhk t
PO BOX 11407
Birmingham, AL 35246

Collector of Revenue
41 South Gentnel Ave.
Saint Louis, MO 63105

Chamberlain University
PO Box 6024
Napervilled Ili60567

Missouri American Water
PO BOX 790247
Saint Louis, MO 63179

 

 

MSD
PO Box 437
Saint Louis, MO 63166

Spire
Drawer 2
Saint Louis, MO 63171

if
a
Ameren Missouri
PO BOX 790352
Saint Louis, MO 63179

Gateway Region§l Medical Center
PO BOX 503706
Saint Louis, MO 63150

BJC Healthcare
PO Box 958410
Saint Loufs, MO 63195

Washington University Physicians
PO BOX 505462
Saint Louis, MO 63150

ir ._

Saint Johns Bank
8924 Saint Charles Rock Rd.
Saint Louis, MO 63114

AT&T
11990 Saint Charles Rock Rd.
Bridgeton, MO 63044

Jora Credit
PO BOX 8407
Philadelphia, PA l9lOl

Check 'n Go
1415 North'Grand Blvd.
Saint Louis, MO 63106

 

 

Title Max
3850 Weet Clay St.
Saint Charles, MO 63301

" 1
"' 9.
“ 1
“ li.
" n
" 1
" lit

 

 

